             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
12
     BRADLEY S.,
13
                                 Plaintiff,             Case No. C20-5328 RAJ
14
                   v.                                   ORDER REVERSING AND
15
                                                        REMANDING DEFENDANT’S
16 COMMISSIONER OF SOCIAL
                                                        DECISION TO DENY BENEFITS
     SECURITY,
17
                                 Defendant.
18
            Plaintiff seeks review of the denial of his applications for Supplemental Security
19
     Income and Disability Insurance Benefits. Plaintiff contends the Administrative Law
20
     Judge (“ALJ”) erred in rejecting Plaintiff’s testimony regarding the symptoms of his
21
     ulcerative colitis, in interpreting the testimony of a testifying medical expert, and in
22

23 rejecting the opinions of examining physician Raymond West, M.D. Dkt. 16, p. 1. As

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 1
                   Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 2 of 11




 1 discussed below, the Court REVERSES the Commissioner’s final decision and

 2 REMANDS the matter for further administrative proceedings under sentence four of 42

 3 U.S.C. § 405(g).

 4
                                                        BACKGROUND
 5
                Plaintiff is 36 years old, has an Associate’s degree, and has worked as an
 6
     appraiser, host, salesperson, and cashier. Admin. Record (“AR”) 61, 79, 91, 259, 448.
 7
     On November 4, 2012, Plaintiff applied for benefits, alleging a closed period of disability
 8
     from January 1, 2012, through December 31, 2015. 1 AR 79, 226–33, 437. Plaintiff’s
 9
     applications were denied initially and on reconsideration. AR 79–106, 109–36. ALJ
10

11 Tom Morris conducted a hearing on May 1, 2014, after which he issued a decision

12 finding Plaintiff not disabled. AR 10–21, 26–76. The Appeals Council denied review.

13 AR 1–4.

14              Plaintiff sought review in this Court in September 2015. AR 579–80. On May 6,

15 2016, United States Magistrate Judge Mary Alice Theiler entered an order reversing and

16 remanding ALJ Morris’s decision. See AR 586–92. Judge Theiler held the ALJ erred in

17
     finding Plaintiff did not have a severe impairment of ulcerative colitis at step two. AR
18
     589–90. Judge Theiler held the ALJ erred by purporting to accept Dr. West’s opinions
19

20
     1
         The record is conflicting as to the dates Plaintiff alleges. Plaintiff originally alleged an onset date of January 1,
21 2012. AR 226. In the first decision, the ALJ found Plaintiff amended his alleged onset date to June 1, 2012. AR
     10, 32. At the second hearing, Plaintiff amended his claim to a closed period, alleging an end date of December 31,
22   2015. AR 461–62. Plaintiff then submitted a motion to amend the end of the closed period to February 29, 2015,
     but the ALJ did not address this. See AR 437, 814; see also AR 1321. In the decision currently under review, the
     ALJ—for an unexplained reason—reverted to the original alleged onset date, finding Plaintiff was “alleging a closed
23   period of disability from January 1, 2012 through December 31, 2015.” AR 1133. On remand, the ALJ must clarify
     the dates Plaintiff alleges for the onset and end of alleged disability.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 2
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 3 of 11




 1 but failing to fully account for them in assessing Plaintiff’s residual functional capacity

 2 (“RFC”). AR 590–91. Judge Theiler held the ALJ erred in assessing Plaintiff’s symptom

 3 testimony regarding ulcerative colitis because “[n]one of the ALJ’s general credibility

 4
     reasons explain why the ALJ rejected Plaintiff’s testimony regarding his ulcerative colitis
 5
     symptoms and limitations.” AR 592.
 6
            On remand, ALJ Morris conducted two more hearings to consider Plaintiff’s
 7
     claims. See AR 457–551. At the second of these hearings, which took place on July 11,
 8
     2017, the ALJ took testimony from medical expert Dr. Daller. See AR 514–38. On
 9
     January 31, 2018, ALJ Morris issued a new decision again finding Plaintiff not disabled.
10

11 AR 437–50.

12          Plaintiff again appealed the ALJ’s decision, and Judge Theiler again reversed. See

13 AR 1391–1398. Judge Theiler held the ALJ did not err in rejecting Dr. West’s opinions.

14 AR 1395. But Judge Theiler found “the ALJ’s conclusions regarding the medical

15 evidence and opinions associated with [P]laintiff’s ulcerative colitis during the closed

16 period to lack the support of substantial evidence.” AR 1398. Judge Theiler found ALJ

17
     Morris failed to get clear testimony from Dr. Daller as to his opinions on the impacts of
18
     Plaintiff’s ulcerative colitis. AR 1395–98.
19
            On remand for the second time, ALJ Glenn Meyers held two more hearings. See
20
     AR 1317–63. At the second of these hearings, which took place on January 23, 2020, the
21
     ALJ took testimony from medical expert Ashok Jilhewar, M.D. AR 1335–52. ALJ
22
     Meyers issued a decision a few days later, once again finding Plaintiff not disabled. See
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 3
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 4 of 11




 1 AR 1133–43. In relevant part, ALJ Meyers found Plaintiff had severe impairments of

 2 spine disorder, ulcerative colitis, depressive disorder, anxiety disorder, and substance

 3 addiction disorder. AR 1136. The ALJ found Plaintiff had the RFC to perform light

 4
     work with some postural restrictions. AR 1138. Plaintiff could perform unskilled,
 5
     repetitive, routine tasks in two-hour increments. Id. He had some social limitations. Id.
 6
     He needed ready access to a bathroom at the worksite, and would be absent from work
 7
     once per month. Id.
 8
                                           DISCUSSION
 9
            This Court may set aside the Commissioner’s denial of Social Security benefits
10

11 only if the ALJ’s decision is based on legal error or not supported by substantial evidence

12 in the record as a whole. Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020).

13          A.     Plaintiff’s Testimony Regarding Ulcerative Colitis

14          Plaintiff contends the ALJ erred in rejecting his testimony regarding his ulcerative

15 colitis symptoms. Dkt. 16, pp. 2–3. Plaintiff testified he has three to five bowel

16 movements a day, and is sometimes unable to control them. See AR 43–45, 475–76, 490.

17
     He testified he has bowel movements up to 20 times a day on his worst days, and up to
18
     ten times on bad days. AR 490–91. Plaintiff testified he wears protective clothing, but
19
     still has accidents approximately once every two weeks that soil his clothing, requiring
20
     him to clean up and change. AR 43–44, 476. Plaintiff testified he plans his daily
21
     activities around being able to go to the bathroom. AR 63–64.
22
            The Ninth Circuit has “established a two-step analysis for determining the extent
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 4
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 5 of 11




 1 to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871

 2 F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has

 3 presented objective medical evidence of an impairment that “could reasonably be

 4
     expected to produce the pain or other symptoms alleged.” Garrison v. Colvin, 759 F.3d
 5
     995, 1014–15 (9th Cir. 2014). At this stage, the claimant need only show the impairment
 6
     could reasonably have caused some degree of the symptoms; he does not have to show
 7
     the impairment could reasonably be expected to cause the severity of symptoms alleged.
 8
     Id. The ALJ found Plaintiff met this step. AR 1139.
 9
            If the claimant satisfies the first step, and there is no evidence of malingering, the
10

11 ALJ may only reject the claimant’s testimony “by offering specific, clear and convincing

12 reasons for doing so. This is not an easy requirement to meet.” Garrison, 759 F.3d at

13 1014–15. The ALJ here rejected Plaintiff’s testimony regarding ulcerative colitis as

14 inconsistent with the medical evidence, which showed a lack of compliance with

15 treatment recommendations, improvement when taking medication, and symptom

16 severity less than alleged. AR 1139. The ALJ further rejected Plaintiff’s testimony as

17
     inconsistent with his daily activities. AR 1140.
18
            Plaintiff has failed to show harmful error. See Ludwig v. Astrue, 681 F.3d 1047,
19
     1054 (9th Cir. 2012) (citing Shinseki v. Sanders, 556 U.S. 396, 407–09 (2009)) (holding
20
     that the party challenging an administrative decision bears the burden of proving harmful
21
     error). Plaintiff dedicated only three sentences of his opening brief to challenging the
22
     ALJ’s evaluation of his testimony. See Dkt. 16, pp. 2–3. Plaintiff’s counsel makes no
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 5
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 6 of 11




 1 substantive arguments showing the ALJ’s reasons for rejecting Plaintiff’s testimony were

 2 erroneous. See id. “The art of advocacy is not one of mystery. Our adversarial system

 3 relies on the advocates to inform the discussion and raise the issues to the court. . . .

 4
     However much we may importune lawyers to be brief and to get to the point, we have
 5
     never suggested that they skip the substance of their argument in order to do so. . . . We
 6
     require contentions to be accompanied by reasons.” Indep. Towers of Wash. v. Wash.,
 7
     350 F.3d 925, 929 (9th Cir. 2003). Plaintiff has thus failed to show the ALJ harmfully
 8
     erred in rejecting Plaintiff’s testimony regarding the symptoms of his ulcerative colitis.
 9
            B.     Medical Expert Testimony
10

11          Plaintiff contends the ALJ erred in interpreting testimony from a medical expert.

12 See Dkt. 16, pp. 3–5. In his issue statement and section heading, Plaintiff avers he is

13 challenging testimony from Dr. Daller. See Dkt. 16, pp. 1, 3. But Plaintiff’s argument

14 and citations refer to Dr. Jilhewar’s testimony. See Dkt. 16, p. 3. To the extent he

15 intended to challenge the ALJ’s treatment of Dr. Daller’s testimony, Plaintiff has failed to

16 adequately raise that issue because he failed to provide any substantive argument. See

17
     Indep. Towers of Wash., 350 F.3d at 929; Carmickle v. Comm’r, Soc. Sec. Admin., 533
18
     F.3d 1155, 1161 n.2 (9th Cir. 2008). The Court considers only Plaintiff’s challenge to the
19
     ALJ’s treatment of Dr. Jilhewar’s testimony. Plaintiff’s counsel is reminded he owes a
20
     duty of diligent representation to his client, which includes presenting a cogent argument
21
     accurately identifying the issues being raised on appeal.
22
            Dr. Jilhewar testified there were no records of Plaintiff having received treatment
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 6
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 7 of 11




 1 for ulcerative colitis until 2013. AR 1338. He testified Plaintiff was not compliant with

 2 medication and dietary recommendations during the alleged disability period. AR 1339–

 3 41, 1343. But Dr. Jilhewar testified Plaintiff showed a good response to treatment. AR

 4
     1343. Dr. Jilhewar testified the frequency, severity, and duration of Plaintiff’s symptoms
 5
     were worse due to failure to follow dietary and medical recommendations, but Dr.
 6
     Jilhewar did not know the extent. AR 1345. Dr. Jilhewar testified Plaintiff had specific
 7
     exertional and postural limitations. AR 1346. He testified there was “not a single period
 8
     where [Plaintiff] was completely compliant with” his medications, but based on the
 9
     available record Plaintiff would need one unscheduled break per day. AR 1347. Dr.
10

11 Jilhewar agreed Plaintiff should have ready access to bathrooms at the worksite. Id. On

12 questioning from Plaintiff’s counsel, Dr. Jilhewar stated there was no evidence available

13 to determine whether Plaintiff was compliant with his medications when he had an urgent

14 bowel movement while driving that required him to stop and go to the bathroom on the

15 roadside. AR 1350–51.

16          The ALJ accepted Dr. Jilhewar’s opinions, finding them persuasive. AR 1140.
17
     Plaintiff has failed to show this was harmful error. See Ludwig, 681 F.3d at 1054 (citing
18
     Shinseki, 556 U.S. at 407–09. Plaintiff argues for a different interpretation of Dr.
19
     Jilhewar’s testimony, focusing on testimony relating to Plaintiff’s level of compliance
20
     with medication and dietary recommendations. But Plaintiff’s argument fails to show the
21
     ALJ’s interpretation of Dr. Jilhewar’s testimony was unreasonable. Dr. Jilhewar
22
     explained why he concluded Plaintiff had not been compliant with medication and dietary
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 7
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 8 of 11




 1 recommendations, and the ALJ explained why he agreed with that conclusion. See AR

 2 1139, 1339–41, 1343. The ALJ’s analysis was a rational interpretation of the evidence,

 3 even if the evidence could also have supported Plaintiff’s alternate interpretation. As

 4
     such, Plaintiff has failed to show harmful error. See Thomas v. Barnhart, 278 F.3d 947,
 5
     954 (9th Cir. 2002) (“Where the evidence is susceptible to more than one rational
 6
     interpretation, one of which support’s the ALJ’s decision, the ALJ’s conclusion must be
 7
     upheld.”).
 8
            C.     Dr. West’s Opinions
 9
            Plaintiff argues the ALJ erred in rejecting Dr. West’s opinion that Plaintiff would
10

11 need to take occasional or prolonged breaks. Dkt. 16, p. 5. Dr. West evaluated Plaintiff

12 in May 2013. AR 371–75. Among other things, Dr. West opined, “I believe [Plaintiff] is

13 able to stand and to walk for up to five or six hours cumulatively in an eight-hour day

14 providing he is able to take at least occasional and possibly prolonged breaks.” AR 375.

15          The ALJ rejected Dr. West’s opinions. AR 1140–41. In particular, the ALJ found
16 “Dr. West’s opinion that [Plaintiff] needs to take ‘at least occasional and possibly

17
     prolonged breaks’ to be unpersuasive.” AR 1141. The ALJ reasoned “Dr. West did not
18
     provide any support for this conclusion, and it is inconsistent with Dr. Jilhewar’s
19
     testimony and the record evidence cited above showing that [Plaintiff’s] bowel
20
     movements are not as frequent as he alleges.” Id. The ALJ further reasoned Dr. West’s
21
     opinion was inconsistent with Plaintiff’s daily activities. Id.
22
            The ALJ—and nearly everyone who has dealt with this case—misread Dr. West’s
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 8
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 9 of 11




 1 opinion regarding breaks as one that relates to Plaintiff’s use of the bathroom instead of

 2 one that relates to standing and walking. Dr. West stated his opinion that Plaintiff would

 3 need occasional and possibly prolonged breaks in his section on Plaintiff’s standing and

 4
     walking limitations. AR 375. Nothing about the context of Dr. West’s opinion indicates
 5
     it had to do with Plaintiff’s need to use the bathroom. The ALJ’s reasons for rejecting
 6
     this opinion center on inconsistencies in the record relating to the frequency of Plaintiff’s
 7
     bowel movements and bathroom use. See AR 1141. Because that is not what Dr. West’s
 8
     opinion on work breaks was about, the ALJ’s reasoning was not clear and convincing or
 9
     specific and legitimate. See Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995). The
10

11 ALJ thus harmfully erred in rejecting Dr. West’s opinion on Plaintiff’s need for

12 occasional or possibly prolonged breaks.

13          D.     Scope of Remand

14          Plaintiff asks the Court to remand this matter for an award of benefits. Dkt. 16,

15 pp. 5–6. Remand for an award of benefits “is a rare and prophylactic exception to the

16 well-established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.

17
     2017). The Ninth Circuit has established a three-step framework for deciding whether a
18
     case may be remanded for an award of benefits. Id. at 1045. First, the Court must
19
     determine whether the ALJ has failed to provide legally sufficient reasons for rejecting
20
     evidence. Id. (citing Garrison, 759 F.3d at 1020). Second, the Court must determine
21
     “whether the record has been fully developed, whether there are outstanding issues that
22
     must be resolved before a determination of disability can be made, and whether further
23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 9
             Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 10 of 11




 1 administrative proceedings would be useful.” Treichler v. Comm’r of Soc. Sec. Admin.,

 2 775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and quotation marks omitted). If

 3 the first two steps are satisfied, the Court must determine whether, “if the improperly

 4
     discredited evidence were credited as true, the ALJ would be required to find the
 5
     claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if [the Court]
 6
     reach[es] the third step and credits [the improperly rejected evidence] as true, it is within
 7
     the court’s discretion either to make a direct award of benefits or to remand for further
 8
     proceedings.” Leon, 880 F.3d at 1045 (citing Treichler, 773 F.3d at 1101).
 9
            The appropriate remedy here is to remand for further proceedings. The Court is
10

11 frustrated at the lack of attention to detail by all involved regarding issues such as the

12 start and end of the alleged disability period, and the actual scope of Dr. West’s opinion.

13 Those issues have not been clearly resolved, and the Court cannot say with certainty that

14 Plaintiff was disabled, or for how long, without such resolution.

15          On remand, the ALJ shall reevaluate Dr. West’s opinion regarding Plaintiff’s need
16 for “occasional and possibly prolonged breaks” as it relates to Plaintiff’s standing and

17
     walking limitations. The ALJ shall determine the onset date Plaintiff alleges, and the
18
     date on which Plaintiff alleges the closed period ended, and determine whether Plaintiff
19
     was disabled during this period. The ALJ shall reevaluate all relevant steps of the
20
     disability evaluation process, and conduct further proceedings necessary to reevaluate the
21
     disability determination in light of this opinion.
22

23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 10
            Case 3:20-cv-05328-RAJ Document 22 Filed 12/01/20 Page 11 of 11




 1                                    CONCLUSION

 2         For the foregoing reasons, the Commissioner’s final decision is REVERSED and
 3 this case is REMANDED for further administrative proceedings under sentence four of

 4
     42 U.S.C. § 405(g).
 5
           DATED this 1st day of December, 2020.
 6

 7

 8
                                                   A
                                                   The Honorable Richard A. Jones
 9
                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY
     BENEFITS - 11
